
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Stearns submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life of Dr. D. James
		  Kennedy.
	
	
		Whereas D. James Kennedy was born in Augusta, Georgia in
			 1930;
		Whereas D. James Kennedy earned a Bachelor of Arts from
			 the University of Tampa, a Master of Divinity from Colombia Theological
			 Seminary, a Master of Theology from Chicago Graduate School of Theology, and a
			 Ph.D. from New York University;
		Whereas Dr. Kennedy took over a congregation of 45 people
			 meeting in a school cafeteria in 1959 and built it into the 10,000 member Coral
			 Ridge Presbyterian Church in Fort Lauderdale, Florida;
		Whereas Dr. Kennedy served Coral Ridge Presbyterian Church
			 as senior pastor for 48 years;
		Whereas Decision magazine named Coral Ridge Presbyterian
			 Church one of the “Five Great Churches of North America”;
		Whereas in 1962, Dr. Kennedy founded Evangelism Explosion
			 International, the first Christian organization in history to establish its
			 ministry in all 211 nations in the world;
		Whereas through the efforts of Evangelism Explosion,
			 nearly 5,000,000 people professed faith in Christ in 2006 alone;
		Whereas Dr. Kennedy established the Evangelism Explosion
			 Prison Ministry, training members of the church to visit and minister to those
			 who are incarcerated and offering positive alternatives to involvement with
			 crime;
		Whereas in 2003, Dr. Kennedy also established Seniors
			 Evangelism Explosion, a “Ministry to those often Forgotten,” training church
			 members to visit the elderly in nursing homes, extended care facilities,
			 convalescent centers and also visiting shut-ins;
		Whereas in 1989, Dr. Kennedy established Knox Theological
			 Seminary to prepare and equip Christians for ministry;
		Whereas in 1995, Dr. Kennedy launched the Center for
			 Christian Statesmanship, a Capitol Hill outreach group that offered Bible
			 studies to Members of Congress and their staff;
		Whereas Dr. Kennedy also founded the Center for Reclaiming
			 America, to engage people in the political process;
		Whereas Dr. Kennedy hosted, “The Coral Ridge Hour,” one of
			 the Nation’s most widely syndicated religious programs reaching as many as
			 3,500,000 people each week;
		Whereas Dr. Kennedy’s broadcasts of “The Coral Ridge Hour”
			 aired on more than 400 stations and 4 cable networks, including Trinity
			 Broadcasting Network and the NRB Network, as well as broadcast to more than 150
			 countries on the Armed Forces Network;
		Whereas in 2005, Dr. Kennedy was inducted into the
			 National Religious Broadcasters Hall of Fame;
		Whereas Dr. Kennedy wrote more than 65 books over his
			 lifetime, the first being “Evangelism Explosion,” which has sold over 1,500,000
			 copies; and
		Whereas Dr. Kennedy lived modestly and was never tainted
			 by any moral or financial scandal: Now, therefore, be it
		
	
		That the House of Representatives, on the
			 occasion of the death of Dr. D. James Kennedy—
			(1)mourns Dr. Kennedy’s passing and expresses
			 its deepest condolences to his family, including Mrs. Anne Kennedy, his loving
			 wife of 51 years, and his daughter Mrs. Jennifer Kennedy Cassidy; and
			(2)honors Dr.
			 Kennedy’s lifetime of service and sacrifice to his God, his country, the ideals
			 of the Christian faith, and his work that provided hope to millions, and
			 inspired them to build community through service to those around them.
			
